 Case: 1:14-cv-01748 Document #: 2964 Filed: 04/12/19 Page 1 of 5 PageID #:76617




                   IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re: TESTERONE
REPLACEMENT THERAPY                                       MDL No. 2545
PRODUCTS LIABILITY LITIGATION
                                                          Master Docket Case No. 1:14-cv-01748
THIS DOCUMENT RELATES TO:
                                                          Honorable Matthew F. Kennelly
Elmer Jordan v. AbbVie Inc., et al.,
Case No. 1:15-cv-03346
James Reinsel v. Endo Pharmaceuticals Inc., et al.,
Case No. 1:16-cv-00089
Craig Howard v. AbbVie Inc., et al.,
Case No. 1:16-cv-01771
Everett Adams v. Auxilium Pharmaceuticals, LLC, et al.,
Case No. 1:15-cv-11404
Joseph Forestieri v. Auxilium Pharmaceuticals, LLC, et
al.,
Case No. 1:14-cv-10327
Estate of William Holland, v. AbbVie Inc., et al.,
Case No. 1:18-cv-03241
Gary Nash v. Auxilium Pharmaceuticals, LLC, et al.,
Case No. 1:16-cv-00731
Mark Petersen v. AbbVie Inc., et al.,
Case No. 1:16-cv-04909
Ted Porter v. Endo Pharmaceuticals Inc.,
Case No. 1:17-cv-03840
Ralph Richey v. AbbVie Inc., et al.,
Case No. 1:16-cv-11620
Donald Smith v. Auxilium Pharmaceuticals, LLC, et al.,
Case No. 1:15-cv-01340
Stuart and Susan Wein v. AbbVie Inc., et al.,
Case No. 1:15-cv-05672
Danny Bagwell v. AbbVie Inc., et al.,
Case No. 1:15-cv-11860
Ronnie Franklin v. AbbVie Inc., et al.,
Case No. 1:15-cv-00769
Frank Miles v. Eli Lilly and Company, et al.,
Case No. 1:15-cv-08581




                                              1
    Case: 1:14-cv-01748 Document #: 2964 Filed: 04/12/19 Page 2 of 5 PageID #:76618



     ENDO DEFENDANTS’ MOTION FOR AN ORDER TO SHOW CAUSE WHY THE
       CASE SHOULD NOT BE DISMISSED WITH PREJUDICE FOR FAILURE
            TO COMPLY WITH CASE MANAGEMENT ORDER NO. 126

        Defendants Auxilium Pharmaceuticals, LLC (f/k/a Auxilium Pharmaceuticals, Inc.),

Endo Pharmaceuticals Inc., and GlaxoSmithKline LLC (collectively, the “Endo Defendants”) by

and through undersigned counsel, hereby move the Court pursuant to Case Management Order

No. 126 (“CMO 126”), ¶ B.11., for an Order To Show Cause Why The Case Should Not Be

Dismissed With Prejudice directed to each Plaintiff with a TRT case pending in MDL No. 2545

against an Endo Defendant who has not submitted a settlement claim to Special Master Randi

Ellis and who has failed to produce the items required by CMO 126 ¶¶ B.9. and B.10. (See cases

listed on Ex. A1). Pursuant to CMO 126, ¶ B.11., Litigating Plaintiff’s counsel with a case

identified on Exhibit A shall have 21 days to respond to said Order to Show Cause by either: (a)

curing Plaintiff’s failure to comply with the CMO 126 obligations of paragraphs B.9. and B.10.;

or (b) filing a stipulation dismissing the Endo Defendants with prejudice. Pursuant to CMO 126,

¶ B.11, “[i]f [a] Litigating Plaintiff [on Exhibit A] fails to show cause within 21 days of entry of

the Court’s Order to Show Cause, the Court shall dismiss the Litigating Plaintiff’s case with

prejudice….”

                     FACTUAL AND PROCEDURAL BACKGROUND

        On May 11, 2018, the Endo Defendants and Plaintiffs’ Lead Counsel executed a

confidential master settlement agreement (the “Agreement”) that allowed for the resolution of

the known testosterone replacement therapy product liability claims against the Endo Defendants.

1
       Plaintiffs in the following 3 cases filed statements notifying of party’s death and no
motion has been filed by a representative to substitute as the Plaintiff: Bagwell v. Endo
Pharmaceuticals Inc. et al. (15-cv-11860) (ECF No. 8, filed 8/15/18), Forestieri v. Auxilium
Pharmaceuticals, Inc. (14-cv-10327) (ECF No. 7, filed 5/20/16), and Franklin v. Auxilium
Pharmaceuticals, Inc. et al. (15-cv-00769) (ECF No. 12, 4/23/18).


                                                  2
 Case: 1:14-cv-01748 Document #: 2964 Filed: 04/12/19 Page 3 of 5 PageID #:76619



The Agreement does not involve any admission of wrongdoing or liability by any of the Endo

Defendants.

       On May 11, 2018, the Court entered CMO 126, Docket Control Order for Future Cases

Against Eli Lilly, Endo, Auxilium, & GSK. (ECF No. 2716.) Pursuant to paragraph B.10.a. of

CMO 126, each Litigating Plaintiff (as defined in CMO 126) with personal injury (and related)

claims against one or more of the Endo Defendants who does not participate in the voluntary

settlement program must produce the items required by paragraph B.9. no later than 90 days after

the date such Litigating Plaintiff elects not to settle his/her claims. As shown in Exhibit A, each

of the fifteen Plaintiffs who have not submitted a claim submission form to Special Master Ellis

filed his claim against the Endo Defendants prior to the entry of CMO 126 on June 11, 2018.

       Pursuant to Special Master Ellis’s Endo and Auxilium TRT Products Settlement Claims

Process Timeline, each Plaintiff had until August 27, 2018, to submit his claim submission form

to Special Master Ellis and each Plaintiff was automatically provided a fifteen day extension—

until September 11, 2018—to submit his claim submission form to Special Master Ellis. (See Ex.

B.) Despite being made aware of the September 11, 2018, claim form submission deadline on at

least three separate occasions (See Exs. C-E), and also being informed on October 25, 2018, that

the submitted claims for the Endo Defendants were in eligibility review (See Ex. F), to date none

of the fifteen Plaintiffs on Exhibit A have submitted a claim submission form to Special Master

Ellis. (See Ex. G, Declaration of Daniel Meyers, ¶ 2.)

                                          ARGUMENT

       Each of the fifteen Plaintiffs identified on exhibit A elected not to settle his respective

claims against the Endo Defendants under the voluntary settlement program by not submitting

his claim submission form to Special Master Ellis on or before September 11, 2018. Pursuant to



                                                  3
 Case: 1:14-cv-01748 Document #: 2964 Filed: 04/12/19 Page 4 of 5 PageID #:76620



CMO 126, each of these Litigating Plaintiffs had ample due process notice about the

requirements necessary to proceed if he elected not to settle under the voluntary settlement

program. Moreover, over 210 days have elapsed since each Plaintiff elected not to settle under

the voluntary settlement program—substantially more time than the 90 days that CMO 126

paragraph B.10.a. affords each Plaintiff to provide the items required by paragraph B.9. To date,

none of the fifteen Plaintiffs on Exhibit A have produced the items required by CMO 126

paragraphs B.9. and B.10. (See Ex. G, Declaration of Daniel Meyers, ¶ 3.)

       Pursuant to CMO 126, Defendants respectfully request that the Court issue an Order To

Show Cause that will provide each Plaintiff on Exhibit A with 21 days to either: (a) cure and

comply with CMO 126 obligations of paragraphs B.9. and B.10.; or (b) file a stipulation

dismissing the Endo Defendants with prejudice.

April 12, 2019                                       Respectfully submitted,

                                                     /s/ Andrew K. Solow
                                                     Andrew Keith Solow
                                                     Arnold & Porter Kaye Scholer LLP
                                                     250 West 55th Street
                                                     New York, NY 10019-9710
                                                     (212) 836-7740
                                                     Email: andrew.solow@arnoldporter.com

                                                     Daniel Meyers
                                                     Arnold & Porter Kaye Scholer LLP
                                                     70 West Madison Street, Suite 4200
                                                     Chicago, Illinois 60602-4321
                                                     (312) 583-2393
                                                     Email: Daniel.Meyers@arnoldporter.com

                                                     Attorneys for Auxilium Pharmaceuticals,
                                                     LLC (f/k/a Auxilium Pharmaceuticals, Inc.),
                                                     Endo Pharmaceuticals Inc., and
                                                     GlaxoSmithKline LLC




                                                 4
  Case: 1:14-cv-01748 Document #: 2964 Filed: 04/12/19 Page 5 of 5 PageID #:76621



                                  CERTIFICATE OF SERVICE

        I, Daniel Meyers, hereby certify that on April 12, 2019, the foregoing document

was filed via the Court’s CM/ECF system, which will automatically serve and send email

notification of such filing to all registered attorneys of record.

                                                                /s/   Daniel Meyers




                                                   5
